DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art, relied upon, and the rationale supporting the rejection, would be the same under either status. 


Status of the Claims
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
Claims 1-12 are currently pending.
Claims 1-12 are currently rejected.
Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.
Claims 1-12 are rejected under 35 U.S.C. 103 as obvious over by Nagai et al., U.S. Patent Publication US 5,277,946 A.
Claims 1-12 are rejected under 35 U.S.C. 103 as obvious over by Murata, Japanese Patent Publication JP 2008-195602 A.
Claims 1-12 are rejected under 35 U.S.C. 103 as obvious over by Ashton-Patton et al., United States Patent Application Publication US 2018/0305240 A1.

Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 13 July 2021     has  been considered by the Examiner.  The documents listed as Non-Patent Literature 1 and Non-Patent Literature 2 have not been considered since they are not in English and no translation has been provided. These items have been struck through on the IDS.

Examiner’s Comment
As to claims 7 and 8, in view of the Applicants’ remarks filed 8 June 2021  on pages 8-9, the Examiner is reading claims 7 and 8 such that the balance which is limited to 5 mol% and 2 mol% respectively, and the balance does not comprise any or the following oxides and  constituent phases that contain the following oxides: SiO2, TiO2, B2O3, Al2O3, ZnO, MgO, CaO, BaO, SrO, Na2O, and K2O. 


Claim Rejections - 35 USC § 112(b) or second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "about", which is used repeatedly in claims 11 and 12, is a relative term which renders the claims indefinite.  The term "about" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example looking at claim 11 and only the surface glass, “about 6nm”, since the term “about” is not defined by the specification it is not clear what depth is meant by the term “about 6nm”. Does 5.94nm or 6.06nm, 5.4nm or 6.6nm, or even 4.8nm or 7.2 nm read on “about 6” since 5.94 and 6.06 represents ±1% of 6 (or 0.06%), 5.4 and 6.6 represents ±10% of 6 (or 0.6%), and 4.8 and 7.2 represents ±20% of 6 (or 1.2%). 
	
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as obvious over by Nagai et al., U.S. Patent Publication US 5,277,946 A.
Nagai et al. teach a glass having the following composition in terms of weight percentages: SiO2 55-64, Al2O3 7-20, B2O3 11-19, Li2O 0-8, Na2O 7-20, K2O 0-4, and MgO+CaO+SrO+BaO 0.5-7. See Abstract and the entire specification, specifically, column 2, lines 56-63. Nagai et al. teach the glass has a thickness of less than or equal to 0.7 mm. See column 2, lines 52-55. Nagai et al. teach the glass has a coefficient of thermal expansion of 50-75 x 10-7/°C. See column 2, lines 40-45. 
However, Nagai et al. do not disclose any examples that anticipate claims 1-12. Nagai et al. does not teach the glass composition using the same terminology of constituent phases as the instant claims. However, one of ordinary skill in the art at the time the invention was filed would have the technical grasp to consider the glass of Nagai et al. recited in terms of the weight percentages of the oxide equivalents and evaluate the glass in terms of the recited constituent phases in terms of mol%. One of ordinary skill in the art at the time the invention was effectively filed would be able to  select from the overlapping portions of the compositional ranges to have a glass that overlaps claims 1-12. 
Thus, the composition of the glass of Nagai et al. overlaps the composition of the instantly rejected claims. Overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. One having ordinary skill in the art before the effective filing date would have found it obvious to select from the overlapping portion of the range disclosed by the prior art, and overlapping ranges have been held to be a prima facie case of obvious, see In re Malagari, 182 U.S.P.Q 549. 
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Nagai et al. overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the taught ranges including the instantly claimed ranges from the ranges taught in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).
Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  

Claims 1-12 are rejected under 35 U.S.C. 103 as obvious over by Murata, Japanese Patent Publication JP 2008-195602 A.
A machine-generated translation of JP 2008-195602 A accompanied the previous action. In reciting this rejection, the examiner will cite this translation.
	Murata teaches a glass having the following composition in terms of weight percentages: 50-80% of SiO2, 2-20 % of Al2O3, 0-15% of B2O3, 1-20% of Na2O, 0-10% of Li2O, 0-10% of K2O, 0-5% of MgO+CaO+SrO+BaO, where SrO+BaO is 0-3%, and ZrO2+TiO2 0-5%. See Abstract and the entire specification, specifically, paragraph [0020]. Murata teaches the glass has a thickness of less than or equal to 3.0 mm or even less than or equal to 0.3 mm. See paragraph [0064]. Murata teaches the glass has a coefficient of thermal expansion of 30-100 x 10-7/°C. See paragraph [0009]. 
However, Murata do not disclose any examples that anticipate claims 1-12. Murata does not teach the glass composition using the same terminology of constituent phases as the instant claims. However, one of ordinary skill in the art at the time the invention was filed would have the technical grasp to consider the glass of Murata recited in terms of the weight percentages of the oxide equivalents and evaluate the glass in terms of the recited constituent phases in terms of mol%. One of ordinary skill in the art at the time the invention was effectively filed would be able to  select from the overlapping portions of the compositional ranges to have a glass that overlaps claims 1-12. 
Thus, the composition of the glass of Murata overlaps the composition of the instantly rejected claims. Overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. One having ordinary skill in the art before the effective filing date would have found it obvious to select from the overlapping portion of the range disclosed by the prior art, and overlapping ranges have been held to be a prima facie case of obvious, see In re Malagari, 182 U.S.P.Q 549. 
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Murata overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the taught ranges including the instantly claimed ranges from the ranges taught in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).
Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  

Claims 1-12 are rejected under 35 U.S.C. 103 as obvious over by Ashton-Patton et al., United States Patent Application Publication US 2018/0305240 A1.
	Ashton-Patton et al. teach a glass having the following composition in terms of mole percentages: 60-81% of SiO2, 0-20 % of Al2O3, 0-15% of B2O3, 3-13.5% of Na2O, 0-3% of Li2O, 0-5% of K2O, 0-10% of MgO, 0-6% of CaO, 0-8% of SrO, 0-5% of BaO, and 0-5% of other components. See Abstract and the entire specification, specifically, paragraphs [0019]-[0032]. Ashton-Patton et al. teach the glass has a thickness of 0.2-8.0 mm. See paragraph [0073]. Ashton-Patton et al. teach the glass has a coefficient of thermal expansion of 30-95 x 10-7/°C. See paragraph [0044
However, Ashton-Patton et al. do not disclose any examples that anticipate claims 1-12. Ashton-Patton et al. does not teach the glass composition using the same terminology of constituent phases as the instant claims. However, one of ordinary skill in the art at the time the invention was filed would have the technical grasp to consider the glass of Ashton-Patton et al. recited in terms of the weight percentages of the oxide equivalents and evaluate the glass in terms of the recited constituent phases in terms of mol%. One of ordinary skill in the art at the time the invention was effectively filed would be able to  select from the overlapping portions of the compositional ranges to have a glass that overlaps claims 1-12. 
Thus, the composition of the glass of Ashton-Patton et al. overlaps the composition of the instantly rejected claims. Overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05. One having ordinary skill in the art before the effective filing date would have found it obvious to select from the overlapping portion of the range disclosed by the prior art, and overlapping ranges have been held to be a prima facie case of obvious, see In re Malagari, 182 U.S.P.Q 549. 
One of ordinary skill in the art before the effective filing date would have considered the invention to have been obvious because the compositional ranges taught by Murata overlap the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the taught ranges including the instantly claimed ranges from the ranges taught in the prior art reference, particularly in view of the fact that;
“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson 65 USPQ2d 1379 (CAFC 2003).
Also, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976); In re Malagari, 182 USPQ 549, 553 (CCPA 1974) and MPEP 2144.05.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,822,265. Although the claims at issue are not identical, they are not patentably distinct from each other because the compositional ranges overlap. Overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.

Claims 1-9, 11, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 15, 16, and 21-28 of copending Application No. 15/891,723. Although the claims at issue are not identical, they are not patentably distinct from each other because the compositional ranges overlap. Overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, 9, and 11-16 of copending Application No. 16/460,084. Although the claims at issue are not identical, they are not patentably distinct from each other because the compositional ranges overlap. Overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/541,953. Although the claims at issue are not identical, they are not patentably distinct from each other because the compositional ranges overlap. Overlapping ranges have been held to establish prima facie obviousness. See MPEP 2144.05.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments, see pages 8-17, filed 8 June 2021, with respect to the rejection(s) of claim(s) 1, 2, and 5-12 under 102(a)(1) as anticipated by Nagai et al., claims 1-12 under 102(a)(1) as anticipated by Murata, and claims 1-12 under 102(a)(1) as anticipated by Ashton-Patton et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the previously applied reference. It appears that the spreadsheet that the Examiner used incorrectly converted the weight percentages of the oxides to mole percentages of the oxides and then converted the incorrect mole percentages of the oxides into the recited constituent phases the Applicants’ use to define their glass composition. The Examiner apologizes for the error.
Applicant's arguments filed 10 June 2021 have been fully considered but they are not persuasive. 
Applicants’ argue that the glass of Nagai et al., Murata, and Ashton-Patton et al. do not anticipate nor render obvious the instant claims. Applicants’ argue that the compositional ranges do not overlap the instant claims since 
   This is not found persuasive since by Applicants’ specification states in paragraph [0021] that the glass product does not have the constituent phases present in crystalline form and that the glass does not need to be made from the listed constituent phase materials but can be made using common raw materials so that the stoichiometric ratios are capable of forming the recited constituent phases. 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to first look at the compositions of the examples and then to modify the compositional ranges of the examples within the scope of the disclosed compositional ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to look to the disclosed examples of Nagai et al., Murata, and Ashton-Patton et al., and modify the compositional components within the disclosed compositional ranges, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
One of ordinary skill in the art would know how to adjust the composition based on a calculated degree of freedom. The compositional ranges of Nagai et al., Murata, and Ashton-Patton et al., when converted to the constituent phases would overlap the broad ranges of the constituent phases of the instant claims. There is no evidence that the compositional ranges of Nagai et al., Murata, and Ashton-Patton et al., that overlap the instant compositional limitations would not have overlapping properties.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A. Bolden whose telephone number is (571)272-1363.  The examiner can normally be reached on 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
11 September 2021